  Case 18-17704         Doc 50     Filed 01/16/19 Entered 01/16/19 11:25:54              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17704
         JAVIER RODRIGUEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/21/2018.

         2) The plan was confirmed on 10/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/04/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17704        Doc 50        Filed 01/16/19 Entered 01/16/19 11:25:54                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                    $970.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $970.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $782.24
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $38.04
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $820.28

Attorney fees paid and disclosed by debtor:                   $190.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
ATHLETICO LTD                     Secured        5,630.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA     13,594.48      13,594.48          59.09     90.63
CITY OF CHICAGO DEPT OF REVENU    Unsecured      8,200.00            NA            NA            0.00       0.00
COMCAST                           Unsecured         450.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         649.00        899.78        899.78           0.00       0.00
DSNB MACYS                        Unsecured         867.00           NA            NA            0.00       0.00
ENTERPRISE RENT A CAR             Unsecured         515.61           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority             NA       1,129.90      1,129.90           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       2,771.53      2,771.53           0.00       0.00
KP RESIDENTIAL LP                 Unsecured      2,786.00            NA            NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured         896.00        902.04        902.04           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured     55,144.00     55,454.22      55,454.22           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,266.73            NA            NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      4,063.00       4,063.84      4,063.84           0.00       0.00
RCN OF CHICAGO                    Unsecured         350.00           NA            NA            0.00       0.00
SPRINT NEXTEL                     Unsecured         700.00        768.38        768.38           0.00       0.00
ST MARY & ELIZABETH MEDICAL       Secured        2,616.39            NA            NA            0.00       0.00
ST MARY & ELIZABETH MEDICAL       Unsecured     28,363.76            NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured      2,684.00            NA            NA            0.00       0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA            NA            0.00       0.00
WAKEFIELD & ASSOCIATES            Unsecured      1,325.00       1,335.78      1,335.78           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-17704         Doc 50      Filed 01/16/19 Entered 01/16/19 11:25:54                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $13,594.48             $59.09             $90.63
 TOTAL SECURED:                                          $13,594.48             $59.09             $90.63

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $1,129.90                $0.00            $0.00
 TOTAL PRIORITY:                                          $1,129.90                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $66,195.57                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $820.28
         Disbursements to Creditors                               $149.72

TOTAL DISBURSEMENTS :                                                                          $970.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
